Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Please note that independent claim 58 has the limitation of: “wherein the ancillary catalyst component is coated on the surface of the powdered activated carbon,”. [Emphasis added]. Wong et al. has neither a teaching nor any suggestion to coating any catalytic mineral onto their powdered activated carbon sorbent containing multi-functional composition.
Please note that independent claims 72 and 90 have the limitation of: “wherein the ancillary catalyst component is bound to a surface of the powdered activated carbon sorbent,”. [Emphasis added]. Wong et al. has neither a teaching nor any suggestion to bounding any catalytic mineral to a surface of the powdered activated carbon sorbent containing multi-functional composition.
Please note that in independent claim 81 has the limitation of: “and wherein the particulate solid sorbent composition comprises substantially no halogens.”. [Emphasis added]. Please note that Wong et al positively requires at least about 1 wt. % and not greater than about 15 wt. % of a halogen, whereas applicant’s claim 48 is limited to where the sorbent composition comprises substantially no halogens. In paragraph [0046] of applicant’s specification, applicant defines the phrase “substantially no halogens” as “i.e. from 0 to not greater than about 0.1 wt. halogens".
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761